DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.


Response to Arguments
Applicant’s arguments in combination with the amendments, see submission of claims, remarks filed 06/17/2021, the objection to the specification has been withdrawn. 
Applicant’s arguments in combination with the amendments, see submission of claims, remarks filed 06/17/2021, with respect to the rejections of claims 1-6, 8-9 and 21-30 under 35 USC 112(b) have been fully considered and are persuasive.  Therefore, the 112(b) rejection of claims 1, 3-6, 8-9, 21-22, 24-26, and 28-30 are now withdrawn. However, upon further consideration of the newly amended claims, a new ground of rejection is made under 35 USC 112(a) and 35 USC 112(b). 
Claim 2, 7, 23 are now cancelled, therefore all previous objections and rejections of these claims are now moot and withdrawn.
Applicant’s arguments in combination with the amendments, see submission of claims, remarks filed 06/17/2021, with respect to the rejection(s) of claim(s)1-6, 8-9, 21, and 23-25 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Pat Pub No. 20060129140A1 granted to Todd et al. (previously recited) in view of US Pat Pub No. 20190247680A1 granted to Meyer et al.. See details below.

Remarks
Claims 2, 7, 10-20, 23 and 27 are cancelled.
Claims 26, 28-30 and 32 are rejected under 35 USC 112(a) for having new matter. There are no art rejections for these claims.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26, 28-30 and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 26 and 32 both recite a “third axis”, and a “fourth axis” among other things. The Remarks and Arguments submitted by the applicant on 11/30/2021 do not point out to where support for these limitations could be found. The Examiner is unable to locate sufficient support in the application as originally submitted. Therefore, the Applicant must either cancel these limitations or point to where support could be found. Dependent claims 28-30 are rejected for depending on rejected claim 26 and requiring all the limitations of the claim 26 from which they depend on.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 8-9, 26, 28-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 15 recites the limitation “an operating parameter matrix” in line 15. It is unclear and indefinite whether this is the same “operating parameter matrix” as recited in line 6 or not. 
Dependent claims 3-6, 8-9 and 31-32 are rejected for depending on rejected claim 1.
Claim 26 recites the limitation “a plurality of electronically stored corner stone set point pairs, ii) a plurality of discreet frequency values corresponding to a first axis of an operating parameter matrix, and iii) a plurality of discreet energy values corresponding to a second axis of the operating parameter matrix” and later recites the limitation “operating parameter matrix to the operating parameter matrix including a plurality of operating parameter threshold values; wherein the plurality of operating parameter threshold values include maximum frequency values and maximum energy values for laser energy”; it is unclear if the maximum frequency values and maximum energy values are the same as discreet frequency values and discreet energy values or not? Are the set point pairs the energy and frequency values? Additionally, claim 26 is amended to recite “each pair of the plurality of electronically stored corner stone set point pairs consist of a discreet frequency value of the discreet frequency values and a discreet energy value of the discreet energy values” starting in line 25. It is unclear and indefinite whether these are the same discrete values as recited in lines 3-7 or not. 
Claim 26 recites the limitation “the electronically stored corner stone set point pairs define the maximum frequency and energy values” in lines 28-29; it is unclear and indefinite whether these are the same as the maximum frequency and energy values as recited in line 14 or not. 
Dependent claims 28-30 are rejected for depending on rejected claim 26.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, 8-9, 21-22, 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20060129140A1 granted to Todd et al. (hereinafter “Todd” - previously recited) in view of US Pat Pub No. 20190247680A1 granted to Meyer et al. (hereinafter “Meyer”).
Regarding claim 1, Todd discloses a method of controlling a laser delivery control console (para 0011 “method of identifying a component that can be used with an ophthalmic surgical device”), comprising: receiving, at the laser delivery control console (para 0035 “the surgical device 110 is an ophthalmic laser console”), electronically stored information from a radio frequency identification tag associated with a medical device (Para 0008, “data from the RFID tag is transmitted to the receiver in the ophthalmic surgical device”, para 0042 “The RFID tag or identifier 102 includes the identification and, if applicable, other data relating to the component.”), wherein the electronically stored information includes operating information associated with an operating parameter [matrix] for the medical device (para 0042 “the console 110 indicates that the probe 100 can be used with the console 110.”, para 0043 “The controller 115 can configure the console 110 to operate in a different manner in view of safety and other considerations”), wherein the operating information consists essentially of a plurality of corner stone set point pairs (para 0060 “calibration data 900 may be instructions or parameter settings including, for example, laser calibration settings for a particular probe or adaptation”, para 0063 “the system may be configured to limit power ranges and/or exposure ranges given a particular type of component”, and para 0066 “values of certain parameters, such as power and exposure, can be limited to ensure that the device is not operated outside of the specified ranges of operating parameters”; it is noted that these threshold parameters are considered to be the “corner stone set point pairs”); converting, using at least one processor of the laser delivery control console, the operating information to a plurality of operating parameter threshold values (para 0066 “values of certain parameters, such as power and exposure, can be limited to ensure that the device is not operated outside of the specified ranges of operating parameters”; it is understood that the processor would ‘convert’ these parameters to threshold since the parameters are used as to ensure that the device is not operating outside of it); wherein the plurality of operating parameter threshold values include maximum values for laser energy supplied by the laser delivery control console to the medical device (para 0063 “the system may be configured to limit power ranges and/or exposure ranges given a particular type of component.”),  and preventing, in response to a command to adjust an amount of [energy or an amount of frequency of laser energy] applied to the medical device, the delivery of laser energy with a [frequency or energy] value that exceeds one or more of the plurality of operating parameter threshold values (para 0066 “values of certain parameters, such as power and exposure, can be limited to ensure that the device is not operated outside of the specified ranges of operating parameters.”; therefore, it is understood that any command to adjust the instrument that exceeds the range would be denied.), a user interface operably coupled to the laser delivery control console (para 0066 “Data from the RFID device can be used for various purposes including, for example, generating a user interface for presentation on a display screen, enabling or disabling operating parameters that are compatible with the identified component, and invoking certain safety features associated with the identified component.”).  
Todd fails to explicitly disclose wherein the command is generated by an action or series of actions on a user interface and creating an operating parameter matrix that defines a maximum frequency values and a maximum energy values.
Meyer teaches a similar system wherein a therapeutic device or operational head having an ID code as an identifier is used to identify the type of therapeutic device to the controller or a user thereof, to identify predetermined operating parameters or executable instructions stored locally to the controller (e.g. in a lookup table comprising the ID code stored locally to the controller) (para 0225). Meyer teaches that the system includes a memory device to specify to the controller the parameters which the operator is allowed to modify the treatment and the ranges within said parameters can be modified (para 0236(f)) and responses displayed to the operator when allowed, terminated, needs to be altered, etc. (para 0236 (h-o). Meyer teaches the memory device of the console comprises a plurality of settings, wherein each setting comprises a set of one or more parameter values (e.g. energy output parameter values). Optionally, the system is configured such that the user can select a setting from the plurality of settings (para 0271) wherein the one or more energy output parameters are selected from voltage, current, joules delivered (considered to be the energy delivered including the maximum energy values as part of a matrix), frequency (considered to be the frequency delivered including the maximum frequency values as part of the matrix), etc. (para 0275). This provides the benefit of allowing the user to operate variety of different removable therapeutic devices with a common console (para 0007). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Todd with the teachings of Meyer to provide the predictable result of allowing the user to operate variety of different removable devices with a common console. 
It is noted that even if Meyer does not explicitly disclose having maximum values for energy and frequency, Meyer teaches, or at least suggest, using the look up table to provide controlling the operation of the device within acceptable range of values. Therefore, it is understood that the highest possible value of the range would be the maximum value and the device prohibits any modulation of the device beyond the specified range. 


Regarding claim 3, Todd as modified by Meyer (hereinafter “modified Todd”) renders the method of claim 1 obvious as recited hereinabove, Meyer teaches wherein the laser delivery control console is configured to adjust the laser energy outputted to the medical device between a finite number of laser energy characteristics, wherein the finite number of laser energy characteristics include a finite number of discreet frequency values and a finite number of discreet energy values (para 0275 of Meyer; and the limits as disclosed by Todd in para 0066; it is noted that the exact number of the “finite number” has not been defined/established. Therefore, it is understood that providing a range of values would include a finite number of different/discreet values that can be selected). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Todd with the teachings of Meyer to provide the predictable result of allowing the user to operate variety of different removable devices with a common console.   

Regarding claim 4, modified Todd renders the method of claim 1 obvious as recited hereinabove, Meyer teaches wherein the maximum frequency values and the maximum energy values include maximum frequency values and maximum energy values for each of a finite number of discreet frequency values and a finite number of discreet energy values, wherein the laser delivery control console is configured to output laser energy having each of the finite number of discreet frequency values and each of the finite number of discreet energy values (para 0236(b-f), 0275, see note in claim 3 above).  It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Todd with the teachings of Meyer to provide the predictable result of allowing the user to operate variety of different removable devices with a common console.   

Regarding claim 5, modified Todd renders the method of claim 1 obvious as recited hereinabove, Todd discloses wherein the electronically stored information is stored in 270 bytes or less electronic storage space; and wherein the electronically stored information includes 270 bytes or less of electronically stored information (para 0015; it is noted that Todd discloses that the data is 14 bytes, therefore, only requiring 14 bytes of storage space.).  

Regarding claim 6, modified Todd renders the method of claim 1 obvious as recited hereinabove, Todd discloses wherein the medical device is a laser fiber (para 0060-0061).  

Regarding claim 8, modified Todd renders the method of claim 1 obvious as recited hereinabove, Meyer teaches wherein the at least one processor includes a first data set corresponding to a matrix, wherein the matrix includes a finite number of discreet frequency values along the matrix's horizontal axis and a finite number of discreet energy values along the matrix's vertical axis, wherein the matrix is used to convert the operating  information to the operating parameter matrix for the medical device (para 0236(b-f), 0225 “to identify predetermined operating parameters or executable instructions stored locally to the controller (e.g. in a lookup table comprising the ID code stored locally to the controller)”; it is understood that the lookup table would have a vertical and a horizontal row of information would can be the energy, frequency, etc. as taught in para 0275).  It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Todd with the teachings of Meyer to provide the predictable result of allowing the user to operate variety of different removable devices with a common console.   

Regarding claim 9, modified Todd renders the method of claim 3 obvious as recited hereinabove, Meyer teaches wherein converting the operating information to the plurality of operating parameter threshold values includes defining the operating parameter matrix including a maximum energy value for each of the finite number of discreet frequency values and a maximum frequency value for each of the finite number of discreet energy values (para 0236(b-f), 0225 “to identify predetermined operating parameters or executable instructions stored locally to the controller (e.g. in a lookup table comprising the ID code stored locally to the controller)”; it is understood that the lookup table would have different (discreet) values for the energy, frequency, etc. as taught in para 0275).  It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Todd with the teachings of Meyer to provide the predictable result of allowing the user to operate variety of different removable devices with a common console.   

Regarding claim 21, Todd discloses a method of controlling a laser delivery control console (para 0011 “method of identifying a component that can be used with an ophthalmic surgical device”), comprising: receiving, at the laser delivery control console (para 0035 “the surgical device 110 is an ophthalmic laser console”), a plurality of electronically stored corner stone set point pairs (para 0060 “calibration data 900 may be instructions or parameter settings including, for example, laser calibration settings for a particular probe or adaptation”, para 0063 “the system may be configured to limit power ranges and/or exposure ranges given a particular type of component”, and para 0066 “values of certain parameters, such as power and exposure, can be limited to ensure that the device is not operated outside of the specified ranges of operating parameters”; it is noted that these threshold parameters are considered to be the “corner stone set point pairs”) from a radio frequency identification tag associated with a medical device (Para 0008, “data from the RFID tag is transmitted to the receiver in the ophthalmic surgical device”, para 0042 “The RFID tag or identifier 102 includes the identification and, if applicable, other data relating to the component.”); converting, using at least one processor of the laser delivery control console, the plurality of electronically stored corner stone set point pairs to an operating parameter [matrix] including a plurality of operating parameter threshold values (para 0066 “values of certain parameters, such as power and exposure, can be limited to ensure that the device is not operated outside of the specified ranges of operating parameters”; it is understood that the processor would ‘convert’ these parameters to threshold since the parameters are used as to ensure that the device is not operating outside of it); wherein the plurality of operating parameter threshold values include maximum frequency values and maximum energy values for laser energy supplied by the laser delivery control console to the medical device  (para 0063 “the system may be configured to limit power ranges and/or exposure ranges given a particular type of component.”); and preventing, in response to a command to adjust the [energy or frequency of laser energy] applied to the medical device, the delivery of laser energy with a [frequency or energy] value that exceeds one or more of the operating parameter threshold values (para 0066 “values of certain parameters, such as power and exposure, can be limited to ensure that the device is not operated outside of the specified ranges of operating parameters.”; therefore, it is understood that any command to adjust the instrument that exceeds the range would be denied.), 
Todd fails to explicitly disclose wherein the command is generated by an action or series of actions on a user interface and creating an operating parameter matrix that defines a maximum frequency values and a maximum energy values.
Meyer teaches a similar system wherein a therapeutic device or operational head having an ID code as an identifier is used to identify the type of therapeutic device to the controller or a user thereof, to identify predetermined operating parameters or executable instructions stored locally to the controller (e.g. in a lookup table comprising the ID code stored locally to the controller) (para 0225). Meyer teaches that the system includes a memory device to specify to the controller the parameters which the operator is allowed to modify the treatment and the ranges within said parameters can be modified (para 0236(f)) and responses displayed to the operator when allowed, terminated, needs to be altered, etc. (para 0236 (h-o). Meyer teaches the memory device of the console comprises a plurality of settings, wherein each setting comprises a set of one or more parameter values (e.g. energy output parameter values). Optionally, the system is configured such that the user can select a setting from the plurality of settings (para 0271) wherein the one or more energy output parameters are selected from voltage, current, joules delivered (considered to be the energy delivered including the maximum energy values as part of a matrix), frequency (considered to be the frequency delivered including the maximum frequency values as part of the matrix), etc. (para 0275). This provides the benefit of allowing the user to operate variety of different removable therapeutic devices with a common console (para 0007). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Todd with the teachings of Meyer to provide the predictable result of allowing the user to operate variety of different removable devices with a common console. 
It is noted that even if Meyer does not explicitly disclose having maximum values for energy and frequency, Meyer teaches, or at least suggest, using the look up table to provide controlling the operation of the device within acceptable range of values. Therefore, it is understood that the highest possible value of the range would be the maximum value and the device prohibits any modulation of the device beyond the specified range. 

Regarding claim 22, modified Todd renders the method of claim 21 obvious as recited hereinabove, Meyer teaches wherein the at least one processor includes stored electronic information of a uniform operating parameter matrix size, and the uniform operating parameter matrix size includes a matrix with a first axis including a finite number of discreet frequency values and a second axis including a finite number of discreet energy values (para 0236(b-f), 0225 “to identify predetermined operating parameters or executable instructions stored locally to the controller (e.g. in a lookup table comprising the ID code stored locally to the controller)”; it is understood that the lookup table would have a vertical and a horizontal row of information would can be the energy, frequency, etc. as taught in para 0275); wherein each pair of the plurality of electronically stored corner stone set point pairs consist of a discreet frequency value and a discreet energy value corresponding to one of the finite number of discreet frequency values and one of the finite number of discreet energy values, respectively (para 0236(f) of Meyer teaches that the system includes a memory device to specify to the controller the parameters which the operator is allowed to modify the treatment and the ranges within said parameters can be modified); and each of the electronically stored corner stone set point pairs define the maximum frequency and energy values (para 0271) the memory device of the console comprises a plurality of settings, wherein each setting comprises a set of one or more parameter values (e.g. energy output parameter values (para 0271, 0275 “the one or more energy output parameters are selected from voltage, current, joules delivered (considered to be the energy delivered), frequency (considered to be the frequency delivered), etc. “)). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Todd with the teachings of Meyer to provide the predictable result of allowing the user to operate variety of different removable devices with a common console. 


Regarding claim 24, modified Todd renders the method of claim 21 obvious as recited hereinabove, Meyer teaches wherein preventing the delivery of laser energy with a frequency or energy level that exceeds one or more of the maximum frequency energy values includes limiting a range of discreet frequency and/or energy level settings available in the laser delivery control console to adjust the output of laser energy from the laser source (para 0225, 023 (f-o), 0271 and 0275; also see Todd para 0063 “the system may be configured to limit power ranges and/or exposure ranges given a particular type of component”). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Todd with the teachings of Meyer to provide the predictable result of allowing the user to operate variety of different removable devices with a common console.


Regarding claim 25, modified Todd renders the method of claim 21 obvious as recited hereinabove, Meyer teaches wherein the maximum frequency and energy values include maximum frequency and energy values for each of a finite number of discreet frequency values and a finite number of discreet energy values  (para 0275 of Meyer; and the limits as disclosed by Todd in para 0066; it is noted that the exact number of the “finite number” has not been defined/established. Therefore, it is understood that providing a range of values would include a finite number of different/discreet values that can be selected). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Todd with the teachings of Meyer to provide the predictable result of allowing the user to operate variety of different removable devices with a common console.

Regarding claim 31, modified Todd renders the method of claim 1 obvious as recited hereinabove, Meyer teaches wherein the operating information consists essentially of the plurality of corner stone set point pairs and parameters of a horizontal axis of the operating parameter matrix and a vertical axis of the operating parameter matrix (para 0236(b-f), 0225 “to identify predetermined operating parameters or executable instructions stored locally to the controller (e.g. in a lookup table comprising the ID code stored locally to the controller)”; it is understood that the lookup table would have a vertical and a horizontal row of information would can be the energy, frequency, etc. as taught in para 0275). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Todd with the teachings of Meyer to provide the predictable result of allowing the user to operate variety of different removable devices with a common console.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792